DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-7, 16, and 21 are canceled.
	Claims 22-24 are new.
Claims 8-14 and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 15, 17, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on November 29, 2021 is withdrawn in view of the Amendment received on April 5, 2022.
The new mater rejection of claims 15, 17, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on November 29, 2021 is withdrawn in view of the Amendment received on April 5, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 is indefinite because the claim does not set forth additional limitations comprised by the kit but recites the process which occurs when a single round of extension is performed.  Describing what happens in a process does not further describe or limit the actual product.
Claim Rejections - 35 USC § 102
The rejection of claims 15, 17, and 21 under 35 U.S.C. 102(a)(2) as being anticipated by Bramlett et al. (US 2019/0323091 A1, published October 2019, priority June 2015), made in the Office Action mailed on November 29, 2021 is withdrawn in view of the Amendment received on April 5, 2022, the amendment establishing an effective filing date of July 13, 2015.1
Claim Rejections - 35 USC § 103
The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0096277 A1, published May 22, 2003), made in the Office Action mailed on November 29, 2021 is withdrawn in view of the Amendment received on April 5, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (PLoS One, May 2010, vol. 5, no. 5, e10577, pages 1-5) in view of Van Eijk et al. (WO 2011/155833 A2, published December 2011).

    PNG
    media_image1.png
    809
    768
    media_image1.png
    Greyscale
Ji et al. teach a method of detecting the presence of a target nucleic acid comprising a region of interest (ROI), the method depicted by the below reproduced Figure 1: 
As seen, the method involves the digestion of a genomic DNA with an enzyme (PstI) which cleaves the 3’ end of a region of interest, the addition of a primer identified as AdPstI which comprises the nucleic acid that anneals to the ROI and an a 5’ adapter sequence (see Table 1), wherein the 3’ end of the digested DNA comprising the ROI is extended along the AdPstI primer.
	The resulting structure comprises from 5’ to 3’, ROI and a complementary sequence of the adapter region of AdPstI (see above structure after PCR-meditated adaptor addition after 1st cycle).
	The artisans then teach that a reverse primer is employed (primer JL270) to generate a complementary strand of the product produced, and with further combination with primer AP (which comprises a complementary sequence to the adapter region of primer AdPstI), exponential amplification products are produced.
	Taken together, Ji et al. teach:
an enzyme (PstI) that cleaves at a 3’ end of a region of interest in the DNA;
an adapter primer (AdPstI) comprising from 5’ to 3’, an adapter region and an annealing region that anneals at the 3’ end of the ROI;
a forward adapter amplifier primer (primer AP);
at least two primers including the forward adapter primer (primer AP) and reverse primer (primer JL270).
Ji et al. do not teach that the adapter primer (AdPstI) comprises a barcode region between the adapter region and the region that anneals to ROI.
The reverse primer employed by Ji et al. do not comprise an adapter, and the artisans do not further employ an additional primer which complements to the adapter region of said reverse primer.
With regard to claim 22, PstI is a restriction enzyme.
With regard to claim 24, the intended usages of the primers do not further define the recited produces as discussed above.
Ji et al. do not teach that the reagents are packaged together into a kit.
	Van Eijk et al. teach a method of tagging target nucleic acids for a sequencing reaction, wherein the artisans teach the use of a forward primer comprising, from 5’ to 3’ direction, a universal primer region, a barcode region, and a 3’ region complementary to the target sequence; and a reverse primer comprising the same, wherein the construct produced therefrom are amplified with two primers which are complementary to the universal priming region  (see Figure 11, reproduced below):

    PNG
    media_image2.png
    228
    794
    media_image2.png
    Greyscale
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji et al. with the teachings of Van Eijk et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Ji et al. teach an adaptor-based PCR method which reduces non-specific amplification, wherein the artisans employ a short first cycling reaction with a first primer comprising, from 5’ to 3’ direction, an adapter region (for primer binding), and a 3’ region which is complementary to a region of interest.
	Identical to Applicant’s instant method, the method provided by Ji et al. results in the extension of the 3’ end (of the DNA which comprises the ROI) along the first primer resulting in a now new 3’ end comprising a sequence complementary to the adapter region of the first primer.
	This construct is then contacted with a forward primer which is complementary to the new 3’ end with a reverse primer.
	However, the method disclosed by Ji et al. would have been improved by combining the teachings of Van Eijk et al. who employ a similar method to not only add a primer annealing region, but also a molecular barcode sequence which could uniquely identify additional information of the nucleic acid being sequenced, such as the source of the nucleic acid, allowing for massively parallel sequencing which would have increased the sequencing throughput in the method of Ji et al.
	Such an improvement would have been clearly envisioned by the ordinarily skilled artisan since Ji et al. teach that the amplified product produced from their method is sequenced (“the secondary RSE-PCR products were loaded in 1.2% agarose gel … remaining 15 L PCR products were purified … and subject to sequencing”, page 2, 1st column, Gel analysis and DNA sequencing) with explicit suggestion for highthroughput applications in genetics (“ease and specificity of RSE-PCR prove the efficacy of this approach toward high throughput application in genetics …”, page 2, 1st column, 2nd paragraph).
	Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Van Eijk et al. into the teachings of Ji et al. so as to add a molecular barcode region in their first AdPstI primer, and add additional universal primer region to Ji et al.’s reverse primers, so as to generate a sequencing product which can be amplified by subsequent universal primers, allowing for massively parallel sequencing reads of multiple sequencing products.
	Lastly, packaging the reagents involved in the method produced from the combination of Ji et al. and Van Eijk et al., into a kit would have been an obvious step to take in view of the conventionality of kits in the analytical arts for the advantages of convenience, cost-effectiveness, matched and/or pre-weighed components, etc.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (PLoS One, May 2010, vol. 5, no. 5, e10577, pages 1-5) in view of Van Eijk et al. (WO 2011/155833 A2, published December 2011) as applied to claims 15, 17, 22, and 24 above, and further in view of Cady et al. (WO 2016/100389 A1, published June 2016, priority December 2014).
The teachings of Ji et al. and Van Eijk et al. have already been discussed above.
Ji et al. do not teach every possible means of cleaving a target DNA to produce a fragment comprising an ROI.
Consequently, Ji et al. do not teach that cas9 is employed for this purpose.
Cady et al. teach a method of utilizing cas9 to produce a site-specific cleavage, wherein the artisans disclose that the use of cas9 system is better than using restriction enzymes:
“Using targeted Cas9 digestion within the herein disclosed in vitro engineering method to map the physical ends of terminally repetitive phage genomes represents a distinct advantage over the current approaches because it does not rely on subtle changes in sequencing coverage and … Cas9 activity is less sensitive to DNA modification than many restriction enzymes …” (section [0313])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji et al. and Van Eijk et al. with the teachings of Cady et al., thereby arriving at the invention as claimed for the following reasons.
Cady et al. teach that one of the biggest challenges associated with sequencing reaction, such as those of phage genome is in accurate mapping of genomic physical ends due to their repetitive nature, and that mapping means conventionally employed such as restriction mapping suffers from “low incidence of restriction sites near phage termini or obstruction of restriction sites due to DNA modifications, such as methylation” (section [0312]).
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Cady et al. and use cas9 system over the restriction enzyme of Ji et al., which would have provided the ordinarily skilled artisan to produce cleavage on the desire areas which may not have restriction sites or comprise modifications such as methylations and package them together in a kit for the same advantages identified above.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 




Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 14, 2022
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The earliest priority document 62/172,836 by Bramlett et al. does not disclose the elements relied upon by the instant rejection and therefore is no longer considered prior art.